Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 09/21/2022:
Amendments to the specification to correct typographical errors are acknowledged.
Amendments to Claims 1, 7, 14 to 16 and 18 are acknowledged.
Cancelation of Claims 6, 12 and 13 is acknowledged.
New Claims 21 to 23 are acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities: The Claim mentions a “drive axis” that the examiner considers is a typo and should be -driving axis- as mentioned on claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 4158313).
Regarding Claim 1:
Smith discloses a power tool, comprising: 
a final output shaft configured to removably hold a tool accessory and to be rotatable around a driving axis (Figure 2, Cylinder D and Chuck C will be considered the final shaft); 
a motor having a motor shaft extending in parallel to the final output shaft (Figure 2, S will be considered the motor shaft); 
a first intermediate shaft extending in parallel to the final output shaft and configured to be rotated by rotation of the motor shaft (Figure 2, cylindrical body 25 will be considered the first intermediate shaft); 
a first driving mechanism configured to convert rotation of the first intermediate shaft into linear reciprocating motion to hammer the tool accessory along the driving axis (Figure 2, Shaft 50, eccentric drive 46, rod R, axial coupling means N and related parts convert rotation of body 25 into linear reciprocation of Chuck C); 
a second intermediate shaft extending in parallel to the first intermediate shaft and in parallel to the final output shaft, the second intermediate shaft being configured to be rotated by rotation of the motor shaft (Figure 2, counter shaft 70 will be considered the second intermediate shaft); and 
a second driving mechanism configured to transmit rotation of the second intermediate shaft to the final output shaft to rotationally drive the tool accessory around the driving axis (Figure 2, gears 72 and 20 will be considered the second driving mechanism);
wherein: the first intermediate shaft is configured for solely transmitting power for hammering the tool accessory and not for rotationally driving the tool accessory, and the second intermediate shaft is configured for solely transmitting power for rotationally driving the tool accessory and not for hammering the tool accessory (Figure 2, body 25 only transmits axial movement to the chuck C while shaft 70 only transmits rotation).

Regarding Claim 21:
Smith discloses that the final output shaft includes a cylinder and a tool holder that is configured to removably hold the tool accessory so that the tool accessory is linearly movable along the driving axis and is rotatable by the final output shaft (Figure 2, Cylinder D,  and Chuck C includes toolholder 27), 
the first driving mechanism includes a piston that is operably connected to the motor shaft and is configured to be reciprocally slidable within and relative to the cylinder along the driving axis (Figure 2, axial coupling means N), and the second intermediate shaft is configured to rotate the cylinder to transmit power that rotationally drives the final output shaft and the tool accessory about the driving axis (Figure 2, gear 72 rotates gear 20 that rotates cylinder D and chuck C).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4158313) as applied to Claim 1, in view of Ikuta (US 2007/0158088).
Regarding Claims 4 to 6:
As discussed above for claim 1, Smith discloses the invention as claimed.
Smith does not disclose a torque limiter on the second intermediate shaft.
Ikuta teaches using a torque limiter disposed on the second intermediate shaft to interrupt transmission of power to the final output shaft in response to torque acting on the second intermediate shaft exceeding a threshold (Figures 1 and 2, torque limiter 151, paragraph 44); the torque limiter includes: a drive-side cam; a driven-side cam configured to engage with the drive-side cam; and a ball rollably disposed within a track extending in an axial direction of the second intermediate shaft between an inner periphery of one of the drive-side cam and the driven-side10 cam and an outer periphery of the second intermediate shaft (Figures 3 to 8, pressing plate 157 and driven flange 153 will be considered the cams, balls 155 and grooves 165 and 167 will be considered the tracks), wherein the one of the drive-side cam and the driven-side cam is configured to, in response to the torque acting on the second intermediate shaft exceeding the threshold, move in the axial direction away from the other of the drive-side cam and the driven-side cam to be disengaged therefrom, while being guided by the ball (Figure 7 shows the pressing plate 157 and driven flange 153  in normal condition and Figure 8 shows the pressing plate 157 and driven flange 153 being separated by the balls when the torque is exceeded) wherein the torque limiter includes a biasing member configured to bias the drive-side cam toward the driven-side cam or vice versa (Figure 3, disk spring 159).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Smith the teachings of Ikuta and include a torque limiter on the second intermediate shaft to prevent the torque on the shaft to exceed a threshold value y prevent a catastrophic failure. 

Claims 7, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4158313) as applied to Claim 1.
Regarding Claim 7:
Smith discloses that the final output shaft is rotatable about the driving axis, which serves as a first axis, the motor shaft is rotatable about a second axis, the first intermediate shaft is rotatable about a third axis, the second intermediate shaft is rotatable about a fourth axis.
Smith does not disclose that the third axis extends in parallel to a plane that contains the first axis and the second axis, and the first intermediate shaft is disposed on a first side of the plane, and the fourth axis extends in parallel to the plane that contains the first axis and the second axis, and the second intermediate shaft is disposed on a second side of the plane that is opposite of the first side of the plane. All the axes of Smith are on the same plane.
it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention since in the specification the claimed distribution of planes and axes does not solve any stated problem or provides any advantage so it can be considered a mere matter of choice and therefore obvious. Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).

Regarding Claim 15:
As already discussed for Claim 1, Smith discloses a power tool, comprising: a final output shaft configured to removably hold a tool accessory and to be rotatable around a driving axis (Figure 2, Cylinder D and Chuck C will be considered the final shaft); a motor having a motor shaft extending in parallel to the final output shaft (Figure 2, S will be considered the motor shaft); a first intermediate shaft extending in parallel to the final output shaft and configured to be rotated by rotation of the motor shaft (Figure 2, cylindrical body 25 will be considered the first intermediate shaft); a first driving mechanism configured to convert rotation of the first intermediate shaft into linear reciprocating motion to hammer the tool accessory along the driving axis (Figure 2, Shaft 50, eccentric drive 46, rod R, axial coupling means N and related parts convert rotation of body 25 into linear reciprocation of Chuck C); a second intermediate shaft extending in parallel to the first intermediate shaft and in parallel to the final output shaft, the second intermediate shaft being configured to be rotated by rotation of the motor shaft (Figure 2, counter shaft 70 will be considered the second intermediate shaft); and a second driving mechanism configured to transmit rotation of the second intermediate shaft to the final output shaft to rotationally drive the tool accessory around the driving axis (Figure 2, gears 72 and 20 will be considered the second driving mechanism); wherein: the first intermediate shaft is configured for solely transmitting power for hammering the tool accessory and not for rotationally driving the tool accessory, and the second intermediate shaft is configured for solely transmitting power for rotationally driving the tool accessory and not for hammering the tool accessory (Figure 2, body 25 only transmits axial movement to the chuck C while shaft 70only transmits rotation).
Smith does not disclose that the third axis extends in parallel to a plane that contains the first axis and the second axis, and the first intermediate shaft is disposed on a first side of the plane, and the fourth axis extends in parallel to the plane that contains the first axis and the second axis, and the second intermediate shaft is disposed on a second side of the plane that is opposite of the first side of the plane. All the axes of Smith are on the same plane.
it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention since in the specification the claimed distribution of planes and axes does not solve any stated problem or provides any advantage so it can be considered a mere matter of choice and therefore obvious. Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).

Regarding Claim 21:
Smith discloses that the final output shaft includes a cylinder and a tool holder that is configured to removably hold the tool accessory so that the tool accessory is linearly movable along the driving axis and is rotatable by the final output shaft (Figure 2, Cylinder D,  and Chuck C includes toolholder 27), 
the first driving mechanism includes a piston that is operably connected to the motor shaft and is configured to be reciprocally slidable within and relative to the cylinder along the driving axis (Figure 2, axial coupling means N), and the second intermediate shaft is configured to rotate the cylinder to transmit power that rotationally drives the final output shaft and the tool accessory about the driving axis (Figure 2, gear 72 rotates gear 20 that rotates cylinder D and chuck C).

Claims 9 to 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 4158313) as applied to Claim 1, in view of Ichijyou (US 2002/0046847).
Regarding Claims 9 to 11:
As discussed above for claim 1, Smith discloses the invention as claimed.
Smith does not disclose a first or a second clutch mechanism or first and second switching members to change the mode of operation of the tool by actuating them.
Ichijyou teaches a similar power tool including a first intermediate shaft providing hammering to a tool accessory and a second intermediate shaft providing rotation for the same tool accessory, both driven by the same motor by respective first and second gears directly meshing to a driving gear attached to the motor shaft (Figure 1, Crank shaft 3 will be considered a first intermediate shaft and intermediate shaft 11 the second intermediate shaft); a first clutch mechanism provided on and/or around the first intermediate shaft and 5 configured to enable and disable power transmission for hammering the tool accessory; and a second clutch mechanism provided on and/or around the second intermediate shaft and configured to enable and disable power transmission for rotationally driving the tool accessory (Paragraph 24, the claw portion 2a of first gear 2 and the claw portion 16a of first switching member 16 cooperatively constitute a first clutch mechanism, Paragraph 25, the claw portion 10a of second gear 10 and the claw portion 19a of second switching member 19 cooperatively constitute a second clutch mechanism; both are operable by a respective first switching member 16 and second switching member 19 to transmit or interrupt power); a manually operable member configured to selectively change an action mode of the power tool, wherein the first and second clutch mechanisms are each configured to be switched between a power-transmitting state and a power-interrupting state in response to manual 15 operation of the manually operable member (Figures 3 to 7, switching lever 25 will be considered the manually operable member); 
wherein the manually operable member includes a first contact part configured to come into contact with the first switching member and thereby move the first switching member, and a second contact part configured to come into contact with the second switching 30 member and thereby move the second switching member (Figures 3 to 7, switching lever 25 having a first eccentric pin 25a and a second eccentric pin 25b, Paragraphs 31 and 37, first eccentric pin 25a of switching lever 25 is brought into contact with the first switching member 16 and second eccentric pin 25b shifts the second switching member 19).
wherein an integral support member supports the first switching member and the second switching member so as to be movable relative to the i53ntegral support member (Figure 1, external frame member 23 will be considered the integral support member). 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Smith the teachings of Ichijyou and include a first and a second clutch mechanism on the first and the second shafts as described to provide for selective hammering or drilling operation. 

Response to Arguments
Applicant’s arguments with respect to the rejection of the Claims on the last office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 14 and 22 are allowed.
Claims 2, 3, 8 and 16 to 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons por Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 2, 14 and 16:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed power tool, comprising: 
a final output shaft configured to removably hold a tool accessory and to be rotatable around a driving axis; 
a motor having a motor shaft extending in parallel to the final output shaft; 
a first intermediate shaft extending in parallel to the final output shaft and configured to be rotated by rotation of the motor shaft; 
a first driving mechanism configured to convert rotation of the first intermediate shaft into linear reciprocating motion to hammer the tool accessory along the driving axis; a second intermediate shaft extending in parallel to the first intermediate shaft and in parallel to the final output shaft, the second intermediate shaft being configured to be rotated by rotation of the motor shaft; and a second driving mechanism configured to transmit rotation of the second intermediate shaft to the final output shaft to rotationally drive the tool accessory around the driving axis; 
wherein: the first intermediate shaft is configured for solely transmitting power for hammering the tool accessory and not for rotationally driving the tool accessory, and the second intermediate shaft is configured for solely transmitting power for rotationally driving the tool accessory and not for hammering the tool accessory and,
wherein: a driving gear is attached to the motor shaft, a first driven gear is attached to the first intermediate shaft and directly meshes with the driving gear, and a second driven gear is attached to the second intermediate shaft and directly meshes with the driving gear.

The most similar reference on the record is Smith (US 4158313) as discussed in this Office action, that discloses most of the limitations above including both first and second driven gear being attached to the respective first and second intermediate shaft, but misses the first and second driven gear being directly messing the driving gear and there is no reasonable way to consider this modification practical or much less obvious. Another relevant reference on the record would be Bellinghen (BE 779394), that actually discloses this last limitation but misses a second intermediate shaft extending in parallel to the first intermediate shaft and in parallel to the final output shaft, the second intermediate shaft of Bellinghen is actually attached to the output shaft.

Regarding Claim 8:
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed power tool, comprising: 
a final output shaft configured to removably hold a tool accessory and to be rotatable around a driving axis; 
a motor having a motor shaft extending in parallel to the final output shaft; 
a first intermediate shaft extending in parallel to the final output shaft and configured to be rotated by rotation of the motor shaft; 
a first driving mechanism configured to convert rotation of the first intermediate shaft into linear reciprocating motion to hammer the tool accessory along the driving axis; a second intermediate shaft extending in parallel to the first intermediate shaft and in parallel to the final output shaft, the second intermediate shaft being configured to be rotated by rotation of the motor shaft; and a second driving mechanism configured to transmit rotation of the second intermediate shaft to the final output shaft to rotationally drive the tool accessory around the driving axis; 
wherein: the first intermediate shaft is configured for solely transmitting power for hammering the tool accessory and not for rotationally driving the tool accessory, and the second intermediate shaft is configured for solely transmitting power for rotationally driving the tool accessory and not for hammering the tool accessory and,
the power tool further comprising: a housing; and a partition member fixedly mounted in the housing and configured to partition an interior of the housing into a first volume and a second volume in an axial direction of the final output shaft, wherein: the final output shaft, the first intermediate shaft, the first driving mechanism, the second intermediate shaft and the second driving mechanism are housed in the first volume, the motor is housed in the second volume, and the partition member holds a first bearing rotatably supporting the motor shaft, a second bearing rotatably supporting the first intermediate shaft and a third bearing rotatably supporting the second intermediate shaft.
The most similar reference on the record is Smith (US 4158313) as discussed in this Office action, that discloses most of the limitations above including the housing, the partition member holding a first bearing rotatably supporting the motor shaft, but misses the partition member holding a second bearing rotatably supporting the first intermediate shaft and a third bearing rotatably supporting the second intermediate shaft  and there is no reasonable way to consider this modification practical or much less obvious. Another relevant reference on the record would be Bellinghen (BE 779394), that also discloses a partition member but misses a second intermediate shaft extending in parallel to the first intermediate shaft and in parallel to the final output shaft, the second intermediate shaft of Bellinghen is actually attached to the output shaft.

The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731